Pek Curiam :
A reference to the opinion of this court in Halpin v. Coleman (66 App. Div. 37) will furnish a sufficient statement of the facts involved in the present appeal. We there said that we did not then undertake to determine whether the Denis Coleman judgment was a lien upon the real property in question at the time of the sale -of the receiver, inasmuch as that question had not yet been decided at the Special Term after a hearing on the merits. Such a decision has now been had, and has resulted in the order under review. It does not seem necessary again to discuss the questions of law which were considered in that opinion. It is sufficient to say that, under the circumstances as they existed at the time of the receiver’s sale, *498we think that the purchaser acquired the property freed from the lien of the Denis Coleman judgment.
It is true that the order of the Special Term canceling that judgment had not been carried into effect by an actual cancellation. The stay of proceedings granted by the Special Term judge had prevented such actual cancellation. But the fact that the court at Special Term had made an adjudication declaring the Denis Coleman judgment to be invalid and directing that it should be canceled, was actually known to the parties present at the sale, and, indeed, was expressly set out in the notice which the attorney for Denis Coleman read at the sale itself. Unless, therefore, the mere fact that an appeal was then pending from the Special Term adjudication had the effect of preserving the judgment, just as though it had never been pronounced invalid, the purchaser who acted on the faith of the order vacating the judgment must be held to have dealt with the property as if the judgment had never been a lien upon it. The transaction was entered into while the judgment appeared, from the adjudication of the Special Term, to be invalid, and at the time of the payment by the purchaser, the property was freed from the lien of the judgment. (See King v. Harris, 30 Barb.471; affd., 34 N. Y. 330.) The sale was a judicial sale at which the property was offered expressly subject to certain liens, not including the lien of this Denis Coleman judgment.
While the question is a nice one, which ought finally to be settled by the court of last resort, we think that authority supports the view herein expressed, and that the order should, therefore, be affirmed.
All concurred, except Goodrich, P. J., who read for reversal.